Title: Enclosure II: Estimate for Receipts and Expenditures after 1801, 14 March 1801
From: Gallatin, Albert
To: Jefferson, Thomas


IIEstimate of Receipts and Expenditures after 1801
  
Revenues exclusively of internal duties after 1801


Impost permanent may be estimated at

8,000,000


Postage, dividends &c

200,000


Sales of lands

300,000





8,500,000


Expenses after 1801


1.
Interest & charges on public debtwill diminish about 40,000 dollars a year
about
5,200,000


2.
Civil list &c. after probable reductions

800,000


3.
}contingencies at home & abroad
say
100,000


4.


7.
Payment (yearly) on foreign debt principal

1,000,000


5.
}Balance applicable to army and navy

1,400,000


6.



    


8,500,000


Result


1. Internal taxes to be abolished after 1802



2. Public debt diminished in 4 years ending 31 Decer. 1804 about 10 or 11 million Ds.



    
1. surplus of 1801

2,400,000



    
2. internal duties of 1802

800,000




    
3. surplus of 1802–1803–1804 & interest

3,120,000



    
4. redemption of six p% & deferred stock pr.
}
4,700,000



    
 yearly paymt. of 2 p% on original stock



    
5. arrears of int. duties collected after 1802-Say

480,000



    


11,500,000


The data on which that result rests are

1. That the impost shall not receive any considerable shock either from the want of a general peace or by our being involved in the war
2. That its gradual increase will cover any unforeseen contingencies other than that of an European war
3. That the strictest economy will be recommended by the Executive & adopted by Congress, and principally in the War & Navy establis ments, so far as to make reductions which will limit their expence to the 1,400,000 dollars
4. That the payment of British debts may be principally covered by our demands for spoliations since Jay’s treaty

The only financial operation necessary is that of obtaining such temporary loans from the Bank, as may equalize the instalments of the Dutch debt.
